Citation Nr: 1725162	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-38 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified before the undersigned Veteran Law Judge (VLJ) at a hearing in April 2016.  A transcript of that hearing is of record.

The Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development in June 2016.


FINDING OF FACT

The credible and competent medical evidence of record has not shown that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, or that it was due to an in-service injury, event, or exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107, 7104 (West 2014); 38 U.S.C.A. § 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 510, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied in an August 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist.  The Veteran's service treatment records, VA treatment records, private treatment records, lay statements in support of the claims, as well as all records relevant to the matter decided herein have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board has considered the Veteran's statements and has carefully perused the evidence for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

There is no indication that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 122 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.

The Veteran has asserted that his claimed hypertension is secondary to his service-connected diabetes mellitus, or due to exposure to Agent Orange.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges all of the medical records any lay statements.  However, the Board assigns significant probative value to the September 2002, April 2014 and December 2016 VA examiners' opinions, and finds that those opinions are adequate for purposes of adjudication of the Veteran's hypertension claim.  The opinions are predicated on a thorough review of all the relevant records herein, as such the VA examinations are the most probative evidence as to whether the Veteran's service-connected diabetes mellitus caused or aggravated his hypertension, and whether the Veteran's hypertension is due to exposure to herbicides.  Adequate rationale has been provided based on a review of the entire record.


Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in June 2016.  The June 2016 Board remand directed the AOJ to obtain all pertinent VA medical treatment records, including private treatment records from K.D. Medical Group, and direct the April 2014 examiner or an appropriate clinician to provide an opinion as to whether the Veteran's hypertension was incurred in or otherwise etiologically related to service, to include exposure to herbicides, and then readjudicate the claim in light of all the evidence of record, and issue a SSOC, if warranted.

The Board finds that the AOJ complied with the remand directives as the Veteran underwent a VA examination in December 2016.  The December 2016 VA examiner provided information consistent with and responsive to the June 2016 Board remand directives.  The AOJ obtained and associated with the record all private and VA treatment records pertinent to this claim; and readjudicated the issue on appeal in a March 2017 SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall where the Board's remand instructions were substantially complied with).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in April 2016.  At the hearing, the VLJ asked the Veteran specific questions regarding the symptoms of and treatment for the condition at issue on appeal.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  The Veteran did not identify any pertinent outstanding evidence that VA does not already have on file.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).


Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303 (b).  Certain chronic diseases, such as hypertension, may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran seeks service connection for hypertension, which he attributes to his service-connected diabetes mellitus.  VA treatment records from VA Medical Center, Louisville, noted that the Veteran has diabetes mellitus.  Treatment record from KD Medical dated in November 2000, noted a history of hypertension.  Treatment record from Dr. C. S., M.D. dated in February 2001, showed a medical history for hypertension, negative for hyperlipidemia.  An August 2002 record from the VA Medical Center, Louisville showed that the Veteran had been on medication for diabetes for two years after he had been diagnosed with hypertension in 1999.  The record showed that the Veteran was prescribed Metformin.  Likewise, treatment records from VA Medical Center noted a past medical history of hypertension and showed that the Veteran had been on medication for four years.  Physical examination showed his blood pressure was 130/89.

The Veteran underwent a VA hypertension examination in August 2002.  At his examination, the Veteran reported that his diabetes was diagnosed approximately two years prior, and hypertension was diagnosed in 1999.  According to the VA examiner, the medical records provided by the Veteran established that his hypertension has existed for several years.  The examiner opined that the Veteran presents many risk factors for hypertension, to include family history, African American race, and obesity.  The examiner further opined that the Veteran has "essential" hypertension that is not a complication or a result of his service-connected diabetes mellitus.

The Veteran was subsequently afforded a VA examination in April 2014 to determine whether his service-connected diabetes mellitus aggravated his hypertension.  The examiner reported that the Veteran has a diagnosis of hypertension and takes atenolol, lisinopril and hctz to manage his condition.  It was reported that the Veteran's blood pressure level was 127/64 on August 1, 2013, 144/78 on January 27, 2014 and 133/66 on February 7, 2014.  The examination did not indicate any pertinent physical findings, complications, conditions, signs and symptoms related to hypertension.  The VA examiner opined that the Veteran's condition did not aggravate beyond its natural progression by his service-connected diabetes mellitus.  The examiner stated that the Veteran's hypertension was diagnosed two years prior to his service-connected diabetes.  Additionally, the examiner noted, that there is no evidence that the Veteran's hypertension had been aggravated whatsoever by his service-connected diabetes.  The examiner further opined that there has been no dysfunction caused by the service-connected diabetes, that there is no proteinuria, and said that the Veteran's blood pressure has been well controlled on medication.

In December 2007, the Veteran proffered a theory that his hypertension is due to exposure to Agent Orange.  The RO denied the Veteran's claim in a September 2010 Statement of the Case (SOC).  The RO concluded that there was no evidence to support the presumption of service connection for hypertension due to exposure to herbicide.  Furthermore, the RO stated that there is no evidence of, or treatment of hypertension in the service treatment records (STRs), nor did the condition manifest to a compensable degree within a year of discharge from service.  See 38 C.F.R. § 3.309 (a).

Additional treatment records from VA Medical Center, Louisville, dated from January 2016 to December 2016 indicated ongoing treatment for hypertension, but did not link the Veteran's condition to an in-service event, injury or disease.  Similarly, records from KD Medical Center, dated in March 2017, reported treatment for diabetes and hypertension with no active pulmonary disease.

In December 2016 an addendum VA Medical Opinion was provided as to whether it is at least as likely as not that the Veteran's hypertension was (a) incurred in-service or (b) etiologically related to service to include exposure to herbicides.  The 2016 examiner explained the Veteran's hypertension as "benign essential primary hypertension" diagnosed in 1999, 32 years after the Veteran was discharged from service.  The examiner opined that the Veteran has many risk factors for developing hypertension to include weight gain (195 in service to 266 in 2001) with severe morbid obesity (BMI 39), strong family history of hypertension was reported (both parents), African American race, physical inactivity and advancing age.  The examiner reported that based on the STRs the Veteran's blood pressure was 118/80 on his separation examination in May 1967 and noted that the Veteran indicated no evidence of hypertension at his separation, until 32 years later.  The VA Examiner opined that there is no evidence that the Veteran's hypertension is due to herbicide exposure.

The Board does not dispute that the Veteran was diagnosed with hypertension in 1999, 32 years after he was discharged from active military service.  The Board notes that the Veteran's STRs are void of treatment or complaint for hypertension.  The evidence of record also established that the Veteran's diabetes mellitus was diagnosed two years after he was diagnosed of hypertension.  All the VA examiners opined that the Veteran's diabetes is managed with medication.  Post service treatment records do not attribute the Veteran's hypertension to his service-connected diabetes mellitus.  See, e.g., VA Medical Center, Louisville, dated from January 2016 to December 2016.  While the Veteran contends that his hypertension is due to exposure to herbicides, the December 2016 examiner, as well as the previous examiners, opined that the Veteran's hypertension is due to several risk factors, including his weight, African American race, and obesity.  The examiner stated that it is less likely than not (less than 50 percent probability) that the Veteran's hypertension incurred in service or caused by his service-connected diabetes mellitus or due to exposure to herbicides.

The only other evidence likely in favor of a link between the Veteran's hypertension and his service-connected diabetes mellitus or exposure to herbicides, is the Veteran's own assertion, which the Board has found to be unpersuasive in light of the evidence of record.  Notably, as a lay person, while the Veteran is competent to testify as to the symptoms he experiences (such as pain), it is beyond his competence to opine that his hypertension is related to service.  Such questions are medical in nature and may not be resolved by mere lay observation.  The Veteran does not have the training to opine regarding medical etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Service connection is also not warranted on a presumptive basis under.  38 C.F.R. § 3.307; as there is no evidence suggesting that the Veteran's hypertension manifested within one year of service separation.  Service connection is not warranted under 38 C.F.R. § 3.303 (b), as there is no evidence showing that the current hypertension manifested in service, or that the Veteran had this condition during service or a continuity of symptoms after service.  The Board notes, and the Veteran does not dispute that he was diagnosed of hypertension in 1999, 32 years after he separated from the military.

In light of the above discussion, the Board finds that the claim of entitlement to service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


